                                                                  The Hon. Marc Barreca
 1                                                                Chapter 7
                                                                  Location: Everett Station
 2                                                                Hearing Date: July 31, 2019
                                                                  Hearing Time: 10:00 a.m.
 3                                                                Response Due: July 24, 2019
 4
                                         UNITED STATES BANKRUPTCY COURT
 5                                       WESTERN DISTRICT OF WASHINGTON
 6                                       ) Chapter 7
     In re:                              )
 7                                       ) No. 15-17343-MLB
                                         )
 8                                       ) DEBTOR’S RESPONSE TO TRUSTEE’S
     DAVID ALAN FORCE                    ) MOTION FOR ORDER APPROVING
 9                                       )
               Debtor.                   ) THE SALE OF STOCK OF
10                                       ) NORTHSHORE HOLDINGS, LLC
                                         )
11                                       )
          COMES NOW David Alan Force (“Debtor”) and for his response to the Trustee’s
12

13   motion to sell the stock of Northshore Holdings, LLC, states as follows:
14
                In November 2018, debtor offered to settle all of the then pending adversary proceedings
15
     and to purchase the estate’s interest in all remaining assets for a total of $45,000. The Trustee
16

17
     never responded to this offer.

18              Debtor contacted the Trustee on February 21 and 26, 2019, about debtor’s offer to settle
19
     the remainder of the case. The Trustee said that a response would be forthcoming on February 26
20
     or 27.
21

22
                On February 27, 2019, the Trustee said she would accept $90,000 in exchange for a

23   global settlement of the case, including all entities or assets in which debtor had any interest.
24
                On March 11, 2019, debtor responded that he was not willing to offer more than the
25
     $20,000 he had previously offered for the remaining assets unless the Trustee could show how
26

27   the Trustee was coming up with a value of $90,000 for the estate. Debtor stated that perhaps the

28   Trustee was aware of facts unbeknownst to debtor and asked, “What are we missing?” Debtor
29

     Debtor’s Response to Trustee’s Motion to Sell - 1            Cawood K. Bebout WSBA #34904
                                                                  1023 S. 3rd St., Mount Vernon, WA 98273
                                                                  (360) 419-3196 (office) (360) 336-1962 (fax)



      Case 15-17343-MLB                     Doc 178      Filed 07/24/19      Ent. 07/24/19 19:33:38              Pg. 1 of 2
     also proposed mediation, which debtor had suggested several times previously. The Trustee has
 1

 2   never responded to debtor’s queries or his suggestion that the parties go to mediation.
 3
                On July 10, 2019, debtor contacted the Trustee after the Trustee filed the instant motion
 4
     to sell the stock of Northshore Holdings, LLC. Debtor noted that the Trustee had never
 5
     responded to the debtor’s March 11, 2019, email or the questions debtor had presented in that
 6

 7   email. Debtor said, “If you had let us know what was going on, we could have resolved this
 8
     weeks ago. Mr. Force is willing to pay the $90,000 you had requested as a global settlement in
 9
     order to get this case closed. Please give me a call and let’s see if we can work this out.” The
10

11
     Trustee responded by asking whether debtor wanted to make an offer to purchase the assets (i.e.,

12   the membership interest in Northshore Holdings, LLC), and if so, the Trustee would conduct an
13
     auction. Debtor replied by asking whether the Trustee was still interested in settling the case. The
14
     Trustee has not responded to this question. Debtor affirmed that he was interested in purchasing
15

16
     the assets.

17              The present motion and supporting declaration state that the Trustee tried to reach an
18
     agreement with the debtor to buy the estate’s interest in Northshore Holdings, LLC, but were
19
     unable to agree upon terms. There was never any discussion or negotiation regarding debtor’s
20

21   purchase of the estate’s interest in Northshore Holdings, LLC. The only “terms” that the Trustee

22   has ever offered were the February 27, 2019, offer to enter into a global settlement in exchange
23
     for $90,000. Debtor asked the Trustee for more information to support the $90,000 the Trustee
24
     was demanding. The Trustee never responded. The Trustee has not responded to debtor’s July
25

26   10, 2019, agreement to pay the Trustee $90,000 as a global settlement.

27   Dated: July 24, 2019.                                    /s/Cawood K. Bebout
                                                              Cawood K. Bebout, WSBA #34904
28
                                                              Attorney for Debtor
29

     Debtor’s Response to Trustee’s Motion to Sell - 2            Cawood K. Bebout WSBA #34904
                                                                  1023 S. 3rd St., Mount Vernon, WA 98273
                                                                  (360) 419-3196 (office) (360) 336-1962 (fax)



      Case 15-17343-MLB                     Doc 178      Filed 07/24/19      Ent. 07/24/19 19:33:38              Pg. 2 of 2
